ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on August 10, 2021 are entered into the file. Currently, claims 1, 9, and 10 are amended; claims 2-4 are cancelled; claims 11-20, 22, and 23 are withdrawn; resulting in claims 1, 5-10, and 21 pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation in lines 5-6 of claim 1 reciting “at least one of said layers being decorated with a decoration” is redundant in view of the newly added limitation in lines 17-18 of claim 1 requiring that each of the at least two layers are decorated with a respective decoration.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10, the limitation of claim 9 reciting “wherein at least one of said first, second, and third layer comprises a decoration” is indefinite in view of the newly added limitation in lines 17-18 of claim 1 reciting “wherein said at least two layers are decorated with a respective decoration” because it is not clear how claim 9 further limits the decorative wrap of claim 8. The aforementioned limitation of claim 1 requires that each of at least two layers are decorated with a decoration, such that each of the first, second, and third layers of claim 8 are already required to be decorated with a respective decoration. Therefore, the limitation of claim 9 appears to be broader than claim 8 with respect to which of the first, second, and third layers have a decoration. 
Similar to the above, the limitation of claim 10 reciting “a decoration which comprises at least one of a color and a graphic” is indefinite in view of the newly added limitation in lines 17-18 of claim 1 reciting “wherein the respective decoration of each 
As noted in the previous office action, it remains unclear if the decoration required by claims 9 and 10 is meant to refer to the decoration of claim 1 or if the decoration of claims 9 and 10 must be included in addition to the decoration of claim 1. Absent further clarification in the specification, this limitation is interpreted such that the presence of respective decorations on the at least two layers of claim 1 is sufficient to satisfy the limitations of claims 9 and 10.
Regarding claim 21, the limitation “wherein said second layer is transparent to enable the appearance of said first layer to be seen through said second layer” is indefinite because it is not clear how the second layer can both be transparent such that the first layer can be seen through the second layer and be decorated with a decoration in the form of a graphic, as required by claim 1.
According to the instant specification, it may be preferred that the uppermost of the at least two layers of decorative film is not provided with a decoration but is instead transparent or translucent to enable the decoration of an underlying layer to be seen therethrough (p. 7). Therefore, the instant specification does not appear to recognize an embodiment wherein the second layer is both decorated with a decoration in the form of a graphic, as required by claim 1, and transparent such that the first layer can be seen through the second layer, as required by claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (TW 2018-08610, machine translation via EPO previously provided).
Regarding claim 1, Huang et al. teaches a multilayer film (decorative wrap) for decorating an object such as a wall or a vehicle, wherein the film comprises at least two layers of a flexible film, said at least two layers comprising a first base layer (11; first layer) and a second base layer (21; second layer), wherein the second base layer is disposed over the first base layer and wherein each of the first and second base layers has an upper surface and a lower surface (Figs. 1-2; p. 1, Ln 14-19; p. 2, Ln 55-66).

    PNG
    media_image1.png
    224
    641
    media_image1.png
    Greyscale

Fig. 1 from Huang et al. (TW 2018-08610) showing the multilayer film comprising a first and second films (1, 2), a release paper (3), first and second adhesive layers (12, 22), and first and second pattern layers (13, 23).

Huang et al. further teaches that a first adhesive layer (12; first releasably securable adhesive) is provided on the undersurface of the first base layer for attaching the multilayer film to an object (p. 1, Ln 28-29), and that a release paper (3; liner layer) is releasably secured to the first adhesive layer in order to maintain the adhesiveness of the first adhesive layer prior to use (Figs. 1-2; p. 2, Ln 67-75).
Huang et al. further teaches that a second adhesive layer (22; second releasably securable adhesive) is interposed between the upper surface of the first base layer and the under surface of the second base layer such that when the first adhesive layer is secured to an object, the upper surface of the second layer is visible so that a decoration can be seen, and such that the second base layer is capable of being removed from the first base layer while leaving the first base layer in place on the object (Figs. 1-2; p. 2, Ln 63-66).
Huang et al. further teaches that the first and second base layers are provided with first and second pattern layers (13 and 23; respective decorations), wherein the graphic of each pattern layer decoration can be different, e.g. wherein the first pattern 
The limitations reciting “for decorating an object” (line 1), “for releasable securement to an exterior surface of said object” (lines 7-8), “said liner layer being configured for removal from said first releasably securable adhesive to expose said first releasably securable adhesive” (lines 10-11), and “said second layer being configured to be removed from said first layer leaving said first layer in place on the object” (lines 15-16) are considered functional language related to an intended use of the product and are accorded limited weight as the language does not further limit the structure of the decorative wrap. Since Huang et al. teaches a multilayer film having all of the same layers as required by the claims, the prior art structure would inherently be capable of performing in the manner claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 4,161,176, previously cited) in view of Rutsky (US 6,512,160).
Regarding claim 1, Harris et al. teaches a color adaptable bandage (10; decorative wrap) comprising at least two patches of film (12, 20, 26, 28; layers of flexible film), said at least two patches comprising a first patch of film (12; first layer) and an additional patch of film (20; second layer), wherein the additional patch is disposed over the first patch and wherein each patch of flexible film has an upper surface (16, 24, 30, 32) and an undersurface (Figs. 1-4; col 2, Ln 1-20). Harris et al. further teaches that an adhesive coating (14; first releasably securable adhesive) is provided on the undersurface of the first patch of film, which enables securement of the bandage to the skin of the wearer (Figs. 1-2; col 2, Ln 1-10). Harris et al. further teaches that the second patch of film (20; second layer) is removably attached to the first patch by another adhesive coating (72; second releasably securable adhesive) which is  
Harris et al. does not expressly teach the color adaptable bandage additionally comprising a liner layer releasably secured to the adhesive coating of the first patch of film. However, in the analogous art of decorative multi-layered adhesive items, Rutsky teaches an ink jet printable bandage (10) comprising a film layer (12), an adhesive layer (14), and a liner layer (18) (Fig. 1). Rutsky teaches that the liner layer is selectively removable from the adhesive layer to expose the adhesive immediately prior to application of the bandage, such that the liner layer serves to protect the adhesive from exposure or premature contact (col 2, Ln 62-col 3, Ln 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color adaptable bandage of Harris et al. by releasably securing a liner layer to the adhesive coating on the undersurface of the first patch of film in order to protect the adhesive from exposure or premature contact prior to usage, as taught by Rutsky.
Furthermore, although Harris et al. teaches that each of the patches of film is provided with a different decoration in the form of different colors so that the user can select the appearance they desire by peeling off the overlying layers of undesirable color (col 1, Ln 45-50; col 2, Ln 42-47) (Abstract; col 2, Ln 42-47), the reference does not expressly teach that the decoration can comprise a graphic. However, Rutsky further teaches that improvements in bandage manufacturing processes has enabled production of bandages having increased visual appeal to users, especially children, by providing the bandage with desirable colors or designs (col 1, Ln 13-42). Rutsky further  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color adaptable bandage of Harris et al. by providing each patch of film with a different decoration in the form of a graphic in order to provide a different aesthetic appeal to users, especially children, as taught by Rutsky.
The limitations reciting “for decorating an object” (line 1), “for releasable securement to an exterior surface of said object” (lines 7-8), “said liner layer being configured for removal from said first releasably securable adhesive to expose said first releasably securable adhesive” (lines 10-11), and “said second layer being configured to be removed from said first layer leaving said first layer in place on the object” (lines 15-16) are considered functional language related to an intended use of the product and are accorded limited weight as the language does not further limit the structure of the decorative wrap. Since Harris et al. in view of Rutsky teaches a color adaptable bandage having all of the same layers as required by the claims, the prior art structure would inherently be capable of performing in the manner claimed.
Regarding claims 5 and 6, Harris et al. in view of Rutsky teaches all of the limitations of claim 1 above, and Harris et al. further teaches that the second patch of film (20; second layer) is provided with a non-adhesive strip (62; tab) to facilitate separation of the second patch from the first patch (Fig. 3; col 2, Ln 48-66). Harris et al. further teaches that the non-adhesive strip extends from a peripheral edge portion of the second patch of film and beyond a peripheral edge portion of the first patch of film (Fig. 
Regarding claim 7, Harris et al. in view of Rutsky teaches all of the limitations of claim 1 above, and Harris et al. further teaches an embodiment in which the adhesive coatings do not extend to the ends of the patches in order to facilitate easy separation and removal of unwanted patches (col 2, Ln 67-col 3, Ln 2). In this embodiment, the second patch has a peripheral edge portion that extends beyond a peripheral edge portion of the first patch (Fig. 4).
Regarding claims 8-10, Harris et al. in view of Rutsky teaches all of the limitations of claim 1 above, and Harris et al. further teaches the color adaptable bandage comprising a third patch of film (26; third layer) which is releasably secured to an upper surface of the second patch of film (20; second layer) by an adhesive coating (74; releasably securable adhesive) (Figs. 3-4; col 2, Ln 28-31, 55-57). As noted above, Harris et al. in view of Rutsky teaches that each of the patches of film are provided with a decoration which may be a graphic (Rutsky; col 1, Ln 13-42; col 3, Ln 53-60), wherein the respective decoration of each patch of film is different (Harris et al.; col 2, Ln 28-31, 42-47).
Regarding claim 21, Harris et al. in view of Rutsky teaches all of the limitations of claim 1 above. It is noted that the limitations reciting “wherein the object comprises the body of a vehicle having an exterior surface which is curved” and “to enable the appearance of said first layer to be seen through said second layer” are considered 
With respect to the limitation regarding the object comprising the body of a vehicle, it is noted that the claimed invention is directed to a decorative wrap, not to the object which is decorated by the wrap. As noted in the rejection of independent claim 1 above, the limitations directed to the object are considered functional language related to an intended use of the decorative wrap and are accorded limited weight as the language does not further limit the structure of the product. Therefore, since the color adaptable bandage of Harris et al. is said to be made of tape, fabric, or plastic film which can be adhered to a person’s skin (col 2, Ln 1-10), the color adaptable bandage of Harris et al. in view of Rutsky is capable of being used for decorating an object which includes a curved exterior surface of the body of a vehicle.
With respect to the second patch of film being transparent, Harris et al. teaches that bandages made of transparent films are known, such that the color of the user’s skin underlying the bandage can be seen through the bandage (col 1, Ln 10-44). However, as noted in the indefiniteness rejections above, this limitation is unclear in view of the limitation of claim 1 that requires the second layer to be decorated with a decoration that comprises a graphic.

Response to Arguments
Response-Drawings
The previous objections to the drawings are overcome by Applicant’s filing of amended Fig. 3 which shows the “second portion” labeled as “44”.
Response-Claim Rejections - 35 USC § 112
The previous rejections of claim 2 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s cancellation of claim 2. However, claims 9 and 10 remain indefinite for the reasons presented in the office action above, and in light of the amendments to claim 1, new issues are presented with respect to claim 21.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 9-13, filed August 10, 2021, with respect to amended independent claim 1 have been fully considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the remarks.
The Applicant argues on pages 9-13 that the cited references do not teach the newly added limitations to independent claim 1 requiring that the decorative wrap further comprises a liner layer and that the at least two layers are decorated with a respective decoration, wherein the respective decoration of each layer is different and comprises a graphic.
In light of the amendments, a secondary reference to Rutsky is used in combination with Harris et al. to address the new limitations, and the references to Martin et al., Cincotti et al. and Truog et al. are no longer used in the rejections above. Therefore, Applicant’s arguments are moot as they do not address the combination of references being used in the above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobler (US 2016/0100670) teaches a dry peel cosmetic sampler comprising multiple film layers (2, 4, 6) and a release liner (11), wherein the film layers are adhered to one another by adhesive layers (7, 9), the top layer may include an extending tab (3) to facilitate the removal of the top layer, and the top and bottom layers may be provided with decorative prints (Fig. 1, [0028], [0042]-[0044], [0050]).
Mueller et al. (US 6,180,228) teaches a multi-layer graphic article (10) for application to outdoor surfaces, comprising an imaged base component (12) and an image-protective component (30) (Figs. 1-2; col 4, Ln 64-66). Mueller et al. teaches that the imaged base component (12) comprises an image layer (24) comprising a graphic formed on a base layer (16), and an adhesive layer (22) having a protective release liner (col 3, Ln 57-59; col 5, Ln 48-40; col 6, Ln 30-50), and that the image-protective component (30) comprises a transparent polymeric film layer (32) and an adhesive layer (38) (col 7, Ln 4-38), wherein the polymeric film layer is made transparent so that the graphic of the image layer can be viewed through the image-protective component (col 7, Ln 4-13).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785